Citation Nr: 0620567	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  00-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to restoration of a 20 percent disability 
rating for service-connected hypertension.

2.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to 
August 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO).  Jurisdiction over the file was 
subsequently transferred to the RO in Philadelphia, 
Pennsylvania.

Procedural history

The veteran was initially granted service connection for 
hypertension in an October 1996 rating decision.  A 20 
percent disability rating was assigned.  A January 1999 
rating decision proposed to decrease the disability rating 
assigned the veteran's hypertension from 20 percent to 10 
percent.  The May 1999 rating decision implemented the 
proposed decrease in the assigned rating, effective August 1, 
1999.  The veteran duly perfected an appeal of that decision.

The Board remanded the case in August 2003 for the purpose of 
ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and obtaining 
an additional VA examination.  After the development 
requested by the Board was accomplished, the VA Appeals 
Management Center (AMC) again denied the claim in a January 
2005 supplemental statement of the case (SSOC).  The case is 
now once again before the Board.

Issues not on appeal

The RO granted the veteran service connection for non-
ischemic cardiomyopathy and congestive heart failure (as 
secondary to his service-connected hypertension) in a January 
2005 rating decision.  A 100 percent disability rating was 
assigned, effective May 11, 2004.  The same decision granted 
service connection for a migraine headache condition, 
assigning a 10 percent rating effective March 20, 2000.  An 
April 2005 rating decision also denied service connection for 
type II diabetes mellitus.  To the Board's knowledge, the 
veteran has not disagreed with the denial of service 
connection for diabetes; the disability rating or effective 
date assigned his migraine headache condition, or the 
effective date for his total rating for cardiomyopathy and 
congestive heart failure.  These issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected hypertension was rated 20 
percent disabling for less than five years when the RO 
reduced the rating to 10 percent.  

2.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for hypertension, to 
include providing proper notification of the proposal to 
reduce the disability rating and giving the veteran the 
opportunity to submit evidence.

3.  At the time of the May 1999 rating reduction decision, 
the veteran's service-connected hypertension was manifested 
by diastolic blood pressure readings which are predominantly 
below 110, and systolic readings predominantly below 200.

4.  The medical evidence of record indicates that the 
veteran's service-connected hypertension is currently 
manifested by diastolic blood pressure readings which are 
predominantly below 110, and systolic readings predominantly 
below 200.

5.  The evidence does not show that the veteran's service-
connected hypertension is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.



CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of May 1999 implementing the proposed reduction.  38 
C.F.R. § 3.105(e) (2005).

2.  The reduction of the veteran's disability rating for 
hypertension from 20 percent to 10 percent was warranted, and 
the requirements for restoration have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.104, Diagnostic Code 7101 (2005).

3.  The criteria for an increased disability rating for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to restoration of a 
previously-assigned 20 percent disability rating for service-
connected hypertension.  The veteran also contends that, 
notwithstanding the propriety of the reduction, his service-
connected hypertension is entitled to a disability rating in 
excess of the currently-assigned 10 percent.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The veteran will then move to an 
analysis of the issue of restoration and an increased rating.  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005) [reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Court has been more specific concerning evaluation of 
restoration claims; this standard will be discussed below.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that a letter was 
sent to the veteran in April 2004 which was specifically 
intended to address the requirements of the VCAA.  The April 
2004 letter from the RO specifically notified the veteran of 
the need to submit medical evidence regarding the current 
severity of his hypertension.  The same letter also advised 
the veteran to "submit evidence showing why [the disability 
rating assigned] your service-connected hypertensive vascular 
disease should not be reduced" (emphasis in original).  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal Agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from 
"State or local governments, private doctors and hospitals, 
or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the April 2004 letter advised the veteran that:

[i]f a private physician or facility has treated you for 
hypertension since March 1999, we may be able to request 
these records on your behalf.  Complete and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, for each heath care provider so 
that we can obtain treatment information.  Provide the 
names and mailing addresses of each health care 
provider.  You may want to obtain and send us the 
information yourself.  
      
With respect to VA medical records, the April 2004 letter 
informed the veteran that if "you have received treatment at 
a [VA] facility or treatment authorized by [VA], please 
furnish the dates and places of treatment . . . [w]e will 
then obtain the necessary reports of such treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  This request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the reduction in the rating assigned for 
hypertension was initially adjudicated by the RO in May 1999, 
over a year before the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to provide VCAA 
notice prior to initial adjudication in such circumstances 
does not constitute error.  See VAOGCPREC 7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the April 2004 VCAA letter.  His claim was then 
readjudicated in the January 2006 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.  

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
service connection is already in effect for hypertension.  
Moreover, as explained above, the veteran has already been 
provided notice of element (4), degree of disability, by 
virtue of the April 2004 VCAA letter.  Element (5), effective 
date, is rendered moot via the RO's (and the Board's) denial 
of an increased rating and restoration of a 20 percent rating 
for hypertension.  In other words, any lack advisement as to 
that element is meaningless, because an effective date is 
not, and cannot be, assigned in the absence of an increased 
rating or restoration.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes extensive VA treatment 
records and the reports of multiple VA examinations.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Due process considerations specific to the restoration issue 
will be address in connection therewith.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

The following law and regulations apply generally to each 
issue on appeal.  Additional law and regulations will be set 
forth in the discussion of specific issues.

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, the Court has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13 (2005).

Specific rating criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  A 
10 percent disability rating is warranted for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

[The Board notes in passing that the rating criteria for 
cardiovascular disease, 38 C.F.R. § 4.104 et seq., was 
amended, effective January 12, 1998.  Since the veteran's 
restoration and increased rating claims were filed after that 
effective date, only the current regulation is applicable.]

1.  Entitlement to restoration of a 20 percent disability 
rating for service-connected hypertension, currently 
evaluated as 10 percent disabling.

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2005); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2005).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2005).

(iii.) Standard of review

As discussed above, in general, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

The Court has specified the burden of proof with respect to 
ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 60 percent rating, 
rather than whether the veteran was entitled to 
"reinstatement" of the 30 percent rating, the Board was 
required to establish, by a preponderance of evidence 
and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.

See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 
Vet. App. 320, 325 (1995).

Analysis

For reasons expressed below, the Board concludes that the 
reduction in the assigned disability rating from 20 percent 
to 10 percent was done in a procedurally correct manner, and 
that the evidence does not demonstrate that a continuation of 
the initially-assigned 20 percent rating is appropriate.



Procedural due process

The Board notes at the outset that when the veteran's rating 
was reduced effective August 1, 1999, it had been in effect 
for less than five years, and the provisions of 38 C.F.R. 
§ 3.344 do not apply.  Therefore, 38 C.F.R. § 3.344(a) and 
(b) are not for application, and a single reexamination 
disclosing improvement in the disability is sufficient to 
warrant reduction in a rating.  See 38 C.F.R. § 3.344(c) 
(2005). [As a practical matter, as explained below the 
veteran's disability rating was reduced on the strength of 
not one but two examinations.]

The Board also notes that in accordance with 38 C.F.R. 
§ 3.105(e), the veteran was provided a rating proposing the 
reduction in the disability rating assigned his hypertension 
in January 1999.  Such proposal set forth all material facts 
surrounding the proposed reduction and the reasons therefore.  
The notification letter attached to the proposal advised the 
veteran that he had 60 days to present evidence showing that 
the 20 percent rating should be continued.  Based on this 
factual and procedural history, the Board concludes that the 
reduction was done in accordance with the procedure set forth 
in VA regulations.  See 38 C.F.R. § 3.105(e) (2005).

Substantive discussion

The Board will now move on to a discussion of the substance 
of the veteran's claim, namely that the initially assigned 20 
percent disability rating for his service-connected 
hypertension should not have been reduced.  

The RO initially assigned a 20 percent disability rating for 
hypertension in the October 1996 rating decision primarily 
based on blood pressures readings taken during an August 1996 
VA examination.  Of the three readings taken during this 
examination, two were consistent with a 20 percent rating 
(200/114 and 204/115), and one was consistent with a 10 
percent rating (188/106).  

The Board observes in passing that the blood pressure 
readings taken during the August 1996 VA examination were 
markedly higher than those taken either before or after, up 
to the reduction in 1999.  Of the 23 blood pressure readings 
recorded between the veteran's induction into service and the 
August 1996 VA examination, only four reflected a diastolic 
reading of 110 or more, and none reflected a systolic 
measurement of 200 or more.  Blood pressure readings taken 
after the August 1996 VA examination, but before the 
implementation of the rating reduction in May 1999, similarly 
reflect readings much lower than those recorded during the 
August 1996 examination.  

In particular, the reduction in the veteran's disability 
rating in May 1999 was based largely on VA examinations 
conducted in November 1998 and March 1999.  Each of the blood 
pressure readings taken during these examinations was 
congruent with a rating of 10 percent or less, namely 
diastolic readings less than 110 and systolic readings less 
than 200.

Thus, it appears that the blood pressure readings taken 
during the August 1996 VA examination, which were the basis 
for the initially assigned 20 percent disability rating, were 
unusually high compared to the vast majority of readings 
taken before and after that examination.  The clear majority 
of the blood pressure readings taken before the assignment of 
the 20 percent rating were reflective of a 10 percent rating 
or lower.  All of the readings taken after the 20 percent 
rating was assigned, but before the May 1999 reduction, 
reflect readings congruent with a 10 percent rating or lower.  
Significantly the two examinations completed within the year 
prior to the reduction showed blood pressure readings 
incompatible with the assignment of a 20 percent rating.

In short, at the time of the May 1999 reduction, the 
overwhelming majority of the veteran's blood pressure 
readings reflected a diastolic reading of less than 110 and a 
systolic reading of less than 200.  Such readings are 
congruent with a disability rating of 10 percent, not 20 
percent.  Accordingly, the RO's reduction in the disability 
rating assigned the veteran's service-connected hypertension 
from 20 percent to 10 percent was warranted based on the 
evidence of record.  Restoration of a 20 percent disability 
rating is accordingly denied.

2.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

The veteran also seeks an increased rating for his service 
connected hypertension, which as discussed above is currently 
evaluated as 10 percent disabling.

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

As outlined above, the veteran's service-connected 
hypertension is currently rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)].  
Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7101.

Schedular rating

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under Diagnostic Code 7101.  
As explained above, to obtain the next highest rating (of 20 
percent) under this diagnostic code, diastolic pressure must 
be predominantly 110 or more, or systolic pressure must be 
predominantly 200 or more.  

The vast majority of blood pressure readings taken during the 
pendency of the veteran's claim have fallen well short of 
these measurements.  The medical records associated with the 
veteran's claims following the October 1996 rating decision 
include some 49 individual blood pressure readings.  Of 
these, only eight reflect a diastolic reading of 110 or more 
and only two readings reflect a systolic pressure of 200 or 
more.  Expressed as a percentage, only 16 percent of blood 
pressure readings reflect a diastolic reading of 110 or more 
and only four percent of the readings reflected a systolic 
pressure of 200 or more.  Given the low percentage of 
diastolic readings of 110 or more or systolic readings of 200 
or more, blood pressure readings which would necessitate a 
higher rating do not predominate, as required by the rating 
schedule.  

The Board additionally observes that the mist recent medical 
evidence of record is a report of a December 2005 VA 
cardiology examination.  Blood pressure readings taken during 
that examination were 151/88 in the left arm and 154/91 in 
the right arm, both times two.  This is consistent with, at 
most, the assignment of a 10 percent rating [systolic 
pressure predominantly 160 or more, or diastolic pressure 
predominantly 100 or more], and does not approximate the 
schedular criteria for a 20 percent rating [systolic pressure 
predominantly 200 or more; diastolic pressure predominantly 
110 or more].

Accordingly, the criteria for a rating in excess of 10 
percent for the veteran's hypertension have not been met.  
The benefit sought on appeal is denied.  

Extraschedular consideration

In the August 2000 statement of the case, the RO specifically 
included the regulations regarding extraschedular evaluation.  
Since an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

The record does not show that the veteran has required 
frequent hospitalizations for hypertension.  The vast 
majority of treatment during the appeal period has been 
rendered on an outpatient basis.

Marked interference with employment has also not been 
demonstrated.  While the veteran's ability to work may be 
significantly limited due to his service-connected congestive 
heart failure and cardiomyopathy, the veteran himself has not 
suggested that his service-connected hypertension, alone, 
limits his ability to work, and the record does not reflect 
that such is the case.  Although hypertension may impact the 
veteran's employment in some minor fashion (such as the need 
to take multiple blood pressure medications throughout the 
workday), this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  
Such symptomatology is already taken into account in the 
currently-assigned 10 percent rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected hypertension presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.


ORDER

Entitlement to restoration of a 20 percent disability rating 
for hypertension is denied.

Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


